UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JOSE PEREZ,                                
                    Plaintiff-Appellant,
                   v.
MARK ELRICH; THOMAS W.                             No. 02-1393
ANDERSON; THE CITY OF TAKOMA
PARK, MARYLAND,
             Defendants-Appellees.
                                           
              Appeal from the United States District Court
               for the District of Maryland, at Greenbelt.
                    Peter J. Messitte, District Judge.
                           (CA-01-2648-PJM)

                    Submitted: November 20, 2002

                        Decided: December 3, 2002

     Before MICHAEL and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Ralph T. Byrd, Laytonsville, Maryland, for Appellant. John F.
Breads, Jr., Columbia, Maryland, for Appellees.
2                           PEREZ v. ELRICH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jose Perez filed a complaint in Maryland state court alleging com-
mon law defamation, as well as claims under 42 U.S.C. § 1983
(2000), arising out of several comments made by the chief of police
and a city council member from Takoma Park, Maryland. The Defen-
dants removed the action to federal court, which denied Perez’s
motion to remand and dismissed the complaint pursuant to Fed. R.
Civ. P. 12(b)(6) for the reasons stated from the bench. Perez appeals.
We have reviewed the record, the district court’s statements from the
bench, and the parties’ briefs. The district court properly found, first,
that Perez failed to state a claim under § 1983 and that, in any event,
the Defendants would be entitled to qualified immunity. See Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982). The district court also prop-
erly found that none of the statements underlying Perez’s claims were
defamatory under Maryland state law. See Bagwell v. Peninsula Reg’l
Med. Ctr., 665 A.2d 297, 317 (Md. App. 1995). Finally, because the
district court had jurisdiction at the time it rendered final judgment,
we will not disturb its decision to deny Perez’s motion to remand to
state court. Aqualon v. MAC Equip., 149 F.3d 262, 264 (4th Cir.
1998); see also Caterpillar, Inc. v. Lewis, 519 U.S. 61, 64 (1996)
("[A] district court’s error in failing to remand a case improperly
removed is not fatal to the ensuing adjudication if federal jurisdic-
tional requirements are met at the time judgment is entered").

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                            AFFIRMED